UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
UNITED STATES OF AMERICA )
)
v. )

) Criminal No. 89-162-2 (RCL)
MELVIN D. BUTLER, )
)
Defendant. )
_______—__)
)
UNITED STATES OF AMERICA )
)
v. )

) Criminal No. 89-162-4 (RCL)
JAMES ANTONIO JONES, )
)
Defendant. )
__—_____—_)

MEMORANDUM OPINION AND ORDER
Now before this Court are two motions, each seeking sentence reductions under 18
U.S.C. § 3582(c)(2) and based upon the retroactive application of Amendment 782 to the United
States Sentencing Guidelines (“U.S.S.G.”). The ﬁrst motion was ﬁled by defendant Melvin
Butler [145, 150]; the second by defendant James Antonio Jones [154]. Upon consideration of
the motions, the entire records herein, the applicable law, and the reasons set forth below,

defendants’ Motions to Reduce Sentences pursuant to 18 U.S.C. § 3582(c)(2) will be DENIED.

W

In 1990, defendants Butler and Jones were sentenced for their roles as organizers and
managers in the sweeping cocaine conspiracy run by co-defendant Rayﬁil Edmund 111. Each
defendant was an essential and high-ranking member of Edmund’s drug ring, exercising near
complete control over various aspects of the enterprise. According to the Presentence
Investigation Report (“PSR”), defendant Butler was one of three people—along with Rayful
Edmund and Edmund’s partner, Tony Lewis—who bore primary responsibility for maintaining
and directing the organization. PSR 1] 24, Aug. 20, 1990 (stating that “these three individuals”
were the most “culpable”). Defendant Butler was Edmund and Lewis’s primary “broker” for
illegal drugs, routinely obtaining cocaine and cocaine base from his contacts in Los Angeles and
then arranging for the drugs to be shipped across the country. Id. Butler and his drug supply
sustained the organization, allowing it to thrive, expand, and develop into the far-reaching and
sophisticated operation that it became. See, e.g., United States v. Edmund, 52 F.3d 1080, 1085
(DC. Cir. 1995) (“[T]he Edmond organization received the cocaine that fueled its activities from
Colombia through a series of transactions with Melvin Butler in California”). Moreover, it
nearly goes without saying that defendant Butler “recruited and supervised others” when
acquiring and transporting immense quantities of drugs from the west coast. PSR ﬂ 24, Aug. 20,
1990. Aﬁer considering the singular role defendant Butler played in procuring the drugs and the
independence he exercised in doing so, it is no wonder that the presentencing report identified
him as an indispensable leader of the criminal organization—just as culpable as Rayful Edmund
himself. Id.

Like defendant Butler, defendant Jones was a crucial participant in the drug ring. His

presentencing report identiﬁes him, along with three others, as “just below” Edmund, Lewis, and

2

success. Reﬂecting this reality, both defendants received sentence enhancements for using guns
in connection with their underlying drug trafﬁcking crimes. And for defendant Jones in
particular, his role did even not directly concern the sale of drugs; instead, he was primarily
responsible to “carry weapons” and “use force . . . to keep rival drug distributors from
distributing drugs.” PSR 1] 34, Feb. 9, 1990. Referring to the concerns articulated in both §
3553(a)(1) and § 3553(a)(7), the Court concludes defendants’ use of ﬁrearms and the
fundamentally violent nature of their crimes support a ﬁnding that early release is unwarranted.

Like the § 3553(a) factors, the Court is also bound to consider the “nature and seriousness
of the danger to any person or the community that may be posed by a reduction in the
defendant’s term of imprisonment” and ﬁnds that this consideration also cuts against the
defendants’ motions. U.S.S.G. § 1B1.10 cmt. n. 1(B)(ii). Defendants were critical to the design
and execution of a dominant, enduring, and citywide drug operation. It is true that each man is
now middle aged; however, they both possess the skills, knowledge, and proven resolve
necessary to procure and distribute illegal drugs on a massive scale. Therefore, the Court ﬁnds
that they continue to pose a threat to the community, a consideration that weighs in favor of a
ﬁnding that the sentence reductions are unwarranted.

In addition to the § 3553(a) factors already discussed and the dangers of early release, the
Court has also considered the factors defendants highlight to support their motions. In defendant
Butler’s case, he “has been free of disciplinary issues during his incarceration” and a mentor to
young male inmates. Def. Butler’s Mot., ECF No. 145. Moreover, he notes that a sentence
reduction would avoid “unwarranted sentence disparities under § 3553(a)(6).” Id. In evaluating
his § 3562(c)(2) motion, U.S.S.G. § 1B1.10 permits the Court to consider defendant Butler’s

post-sentencing conduct. Cmt. n. 1(B)(iii). Furthermore, such conduct “sheds light” on the

11

concerns expressed in § 3553(a)(2)(B)-(C), factors that courts must consider when determining if
a sentence reduction is warranted. Pepper v. United States, 562 US. 476, 478 (2011) (discussing
§ 3553(a)(2)(B)’s attention to “adequate deterrence of criminal conduct” and (C)’s goal to
“protect the public from further crimes of the defendant”). Therefore, following this mandate, the
Court has taken into account defendant Butler’s model disciplinary record as an inmate, his
rehabilitation efforts, and his educational activities, all factors the Court ﬁnds support a reduced
sentence. Moreover, the Court acknowledges that it is bound to consider § 3553(a)(6)’s concern
for disparate sentencing, another factor favoring defendant Butler’s early release. However, in
light of the utterly vital role defendant Butler played in the drug ring, these factors do not
outweigh the other, more commanding considerations previously discussed. Under the totality of
the circumstances and in consideration of all applicable § 3553(a) factors, the Court ﬁnds
defendant Butler’s requested sentence reduction to be unwarranted.

Like defendant Butler, a weighing of the relevant factors concerning defendant Jones also
results in a ﬁnding that a sentence reduction is unwarranted. To persuade the Court that a
reduced sentence is deserved, defendant Jones stresses his record of “post-
conviction/incarceration rehabilitation,” with special emphasis on his educational activities. Def.
Jones’s Mot., ECF No. 146. The Court notes these educational accomplishments and has
considered defendant Jones’s impressive disciplinary record, which is unblemished aside from
one infraction for assault without serious injury in 2013. Moreover, as was the case with
defendant Butler, the Court has considered the concern for disparate sentencing articulated in §
3553(a)(6). Without question, looking to § 3553(a), these facts support a ﬁnding that a sentence
reduction is warranted. Once again, however, in consideration of all relevant § 3553(a) factors,

the Court has determined that these considerations do not overcome the other, more compelling

12

features of defendant Jones’s record. Looking to all applicable § 3553(a) factors, the Court
therefore ﬁnds defendant J ones’s motion for a reduced sentence to be unwarranted.

To put it bluntly, the Court is surprised and disappointed by the United States Attorney’s
position to not oppose the present motions. It is puzzling to see the government shrug off the
starkly violent and calculating natures of the underlying crimes as it allows the defendants’
nearly exclusive focus on their post-conviction conduct to go unchallenged. The government’s
inaction is particularly peculiar in light of Amendment 788’s delayed November 1, 2015 release
date—a one-year postponement that was designed to in part to “give courts adequate time to
obtain and review the information necessary to make an individualized determination in each
case of whether a sentence reduction is appropriate.” U.S.S.G. App. C, Amend. 788 at 88 (2014).
This individualized determination, of course, requires a full consideration of the § 3553(a)
factors. With reference to these factors, the Court struggles to understand how the government
could condone the release of defendants Butler and Jones, each convicted of high-level,
sophisticated, and violent drug trafﬁcking offenses.

But the US Attomey’s decision is not only surprising; it is seemingly contrary to the
previously stated positions of the Department of Justice. In June 2014, the Sentencing
Commission conducted a public hearing to ﬁeld comments from stakeholders concerning its
proposal to apply of Amendment 782’s downward revisions retroactively. At the hearing, Sally
Yates, currently Deputy Attorney General and then the United States Attorney for the Northern
District of Georgia, was present to express the views of the Department of Justice. Sally Quillian
Yates, U.S. Att’y, N. Dist. Ga., Statement Before U.S. Sentencing Commission in the Public
Hearing on Retroactivity of 2014 Drug Amendment 105-18 (June 10, 2014) (transcript available

at http://www.ussc.gov/sites/default/ﬁles/pdf/amendment-process/public-hearings-and-meetings

13

/20140610/transcript.pdf). In clear and direct language, the Justice Department rejected the
Sentencing Commission’s proposal for Amendment 782’s blanket retroactive application.
Indeed, Yates stated, “we believe that retroactivity in the drug amendment should be limited to
lower-level non-violent drug offenders without signiﬁcant criminal histories.” Id. at 111.

Furthermore, the Department reasserted its position that “retroactive application of the
guidelines amendment should be rare,” id. at 115, and proposed various wholesale exclusions to
the Sentencing Commission’s plan to indiscriminately apply Amendment 782 retroactively.
Yates relayed the Department of Justice’s position: “retroactivity [of Amendment 782] would be
limited to a class of non-violent offenders who have limited criminal history, that did not possess
or use a weapon and this will only apply to the category of drug offender who warrants a less
severe sentence.” Id. at 117. More speciﬁcally, in the Department’s view “an enhancement for
possession of a dangerous weapon pursuant to Section 2D1.1, an enhancement for using,
threatening, or directing the use of violence pursuant to Section 2D1.1(b)(2), an enhancement for
playing an aggravating role in the offense pursuant to Section 3D1.1,l or an enhancement for
obstruction of justice” should uniformly exclude any offender from eligibility for early release
under “all drugs minus two.” Id. at 116.

In these cases, both defendants received enhancements for possession of dangerous
weapons pursuant to 2D1.1. Moreover, defendant Butler received an additional enhancement for
obstruction of justice, and each defendant received an adjustment for the management role they

played in the offense under 3B1.1. Plainly and in absolutely no conceivable way, were these

1 Although Yates identiﬁed section 3D1.1 as a disqualifying enhancement, it appears she meant section 3B1.1.
Section 3B1.1 is titled “Aggravating Role” and applies upward sentencing adjustments when the defendant
served as an “organizer, leader, manager, or supervisor” in the offense. Section 3D1.l is titled “Procedure for

Determining Offense Level on Multiple Counts.”

l4

defendants “lower-level non-Violent drug offenders.” Id. at 111. In light of the position taken by
the Department of Justice in June 2014, the US. Attorney’s current decision to not oppose these

motions is as unexpected as it is opaque.

In spite of its ﬁndings, the Court does not reject these motions lightly. Make no mistake,
there are prisoners that have been unfairly or disproportionately sentenced for drug-related
crimes and are deserving of early release according to Amendments 782 and 788. In a substantial
number of cases—particularly where Congressionally imposed mandatory minimum sentences
were applied—sentences were overly harsh, and redress is appropriate. Additionally, some of the
prisoners who deserve reduced sentences may even have received sentencing enhancements for
the use of guns or for playing a management role. The Court today in no way suggests that such
enhancements are disqualifying factors; they are considerations in a holistic scheme to be
weighed appropriately on a case-by-case basis. The Court fully embraces its role under § 3582 to
reduce prison terms when warranted and agrees with the Sentencing Commission’s adaptability,
initiative, and continued commitment to a balanced and thoughtful approach to sentencing. If the
defendants were low-level drug dealers, as opposed to criminal kingpins, this Court may well

have found the modiﬁcations to be warranted.

But those are not the cases presently before this Court. After thorough consideration of
the § 3553(a) factors, the threats early release poses, and the facts and arguments presented in
defendants’ motions, the Court ﬁnds that early release is unwarranted for both defendant Butler
and defendant Jones. As discussed, when the US. Sentencing Commission voted unanimously to
apply the Amendment 782 retroactively, it deliberately decided that no prisoners could be
released pursuant to the Amendment before November 1, 2015. In the Commission’s judgment

and as stated by the Chair of the Commission, “[t]he delay [would] help to protect public safety

15

by enabling appropriate consideration of individual petitions by judges.” News Release, U.S.
Sentencing Comm’n, U.S. Sentencing Commission Unanimously Votes to Allow Delayed
Retroactive Reduction in Drug Trafﬁcking Sentences (July 18, 2014). With ample time and a
robust record, this Court has given the “appropriate consideration” to the “particular
circumstances of the case[s]” before it. Dillon v. United States, 560 US. 817, 827 (2011). For the
reasons stated herein, the Court ﬁnds the reduced sentences are unwarranted. The motions are
therefore DENIED.

CONCLUSION

For the reasons discussed above, it is hereby

ORDERED that the defendants’ motion are DENIED.

SO ORDERED this /é4‘day of September 2015.

R0 C. LA ERTH
United States District Court

16

Butler in the organization’s hierarchy. PSR 1} 34, Feb. 9, 1990. Jones was one of the
organization’s four “enforcers,” meaning that he would “carry weapons” and “use force . . . to
keep rival drug distributors from distributing drugs” in neighborhoods and on blocks claimed by
Edmund and his co-conspirators. Id. at 1] 33. Additionally, defendant Jones “supervised the street
lieutenants, collected monies, recruited members for the organization, paid them, and directed
their activities.” Id. at 1] 34. Sufﬁce it to say, neither of these defendants was a low-level drug
offender.

Aﬁer his conviction, defendant Butler was ultimately sentenced to 405 months in federal
prison. Defendant Butler’s original conviction and sentencing were subject to a series of appeals
and post-sentencing motions, the details of which are explained in an Order [110], denying an
earlier motion requesting a sentence reduction under 18 U.S.C. § 3582(c)(2). In December 1989,
a jury convicted defendant Butler of one count of Conspiracy to Distribute and to Possess with
the Intent to Distribute over Five Kilograms of Cocaine and one count of Unlawful Use of a
Communications Facility. At sentencing on September 4, 1990, Judge Charles Richey increased
defendant Butler’s base level offense two levels for the use of guns in connection with the drug
trafﬁcking conspiracy, three levels for his role as a manager in the offense, and two levels for
obstruction of justice. Judge Richey also granted a two-level reduction for defendant Butler’s
acceptance of responsibility, resulting in a guideline range of 324 to 405 months imprisonment.
Judge Richey then sentenced defendant to the top of the range.

Aﬁer sentencing defendant Butler, Judge Richey sentenced defendant Jones to 393
months. Defendant Jones’s initial sentencing also underwent several appeals and post-sentencing
motions; more speciﬁc information can be found in a Memorandum Opinion [137]. In December

1989, a jury convicted defendant Butler of conspiracy to violate narcotics laws under 21 U.S.C. §

3

846. At sentencing in September 1990, Judge Richey enhanced defendant Butler’s sentence for
the use of guns in connection with the conspiracy and for his involvement as a supervisor of the
organization. These factors produced a guideline range of 324 to 405 months, and Judge Richey

sentenced Defendant Jones near the top of the range.

On April 30, 2014, the US. Sentencing Commission submitted to Congress Amendment
782 of the US. Sentencing Guidelines, proposing a downward revision to the applicable
sentencing ranges for drug trafﬁcking offenses. Importantly, on July 18, 2014, the Commission
then then passed Amendment 788 to allow the Amendment 782’s revisions to be applied
retroactively. On November 1, 2014, Amendment 782 and its retroactive application became
effective.

With a few exceptions, Amendment 782 reduces by two the offense levels assigned in the
Drug Quantity Table, as described in U.S.S.G. § 2D1.1. In fact, the changes are sufﬁciently
sweeping that the Amendment has been informally referred to as “all drugs minus two.” In light
of the extensive nature of the revisions, the Commission has required that any sentence reduction
based on the retroactive application of Amendment 782 not take effect until November 1, 2015.
This delay is designed to allow the courts, probation ofﬁcers, and the Bureau of Prisons the time
they need to consider and process motions relating to Amendment 782’s retroactive application
and to prepare release plans for offenders, where applicable. See U.S.S.G. App. C, Amend. 788
at 87 (2014). (“The administrative burdens of applying Amendment 782 retroactively are
signiﬁcant but manageable given the one-year delay in the effective date, which allows courts

and agencies more time to prepare”).

Shortly after Amendments 782 and 788 became effective on November 1, 2014, the
defendants ﬁled the instant motions to reduce their sentences pursuant to the Amendments and to
18 U.S.C. § 3582(c)(2).

M

Federal courts normally do not have the authority to modify a sentence once it has been
imposed; however, this general rule is subject to a few narrow exceptions~including a statutory
exception under 18 U.S.C § 3582(c)(2). See, e.g., Dillon v. United States, 560 US. 817, 824
(2010) (“Section 3582(c)(2) establishes an exception to the general rule of ﬁnality”). Section
3582(c)(2) grants a district court jurisdiction and discretion to reduce a defendant’s sentence if
that sentence was “based on a sentencing range that has subsequently been lowered by the
Sentencing Commission.” 18 U.S.C § 3582(c)(2). In such instances, the Court “may reduce the
term of imprisonment” only aﬁer considering the factors set forth in § 3553(a) and ensuring the
reduction is “consistent with the applicable policy statements issued by the Sentencing
Commission.” 18 U.S.C § 3582(c)(2). The applicable policy statement is contained in § 1B1.10
of the U.S.S.G., which the Supreme Court has ruled is binding on courts conducting § 3582(c)(2)
proceedings. Dillon, 560 US at 828-30 (rejecting the argument that § 1B1.10 of the U.S.S.G. be

treated as “advisory” under § 3582(c)(2)).

In that same opinion, the Supreme Court articulated a two-step test for courts to follow
when considering a motion for a sentence reduction under § 3582(c)(2). First, federal courts are
to “determine the prisoner’s eligibility for a sentence modiﬁcation and the extent of the reduction
authorized.” Id. at 827. Second, if § 3582(c)(2) authorizes a sentence reduction, courts must
decide whether or not a reduction is “warranted in whole or in part under the particular

circumstances of the case.” Id.

In determining if a sentence reduction is warranted, § 3582(c)(2) instructs courts to
consider the applicable 18 U.S.C. § 3553(a) factors. Dillon, 560 US. at 827 (“At step two of the
inquiry, § 3582(c)(2) instructs a court to consider any applicable § 3553(a) factors”).
Additionally, any sentence reduction made under § 3582(c)(2) must be consistent with § 131.10
of the U.S.S.G. Id. at 821. This section states that courts “shall” also consider “the nature and
seriousness of the danger to any person or the community that may be posed by a reduction in
the defendant’s term of imprisonment” when determining if a reduction is warranted. U.S.S.G. §
1B1.10 cmt. n. 1(B)(ii). Lastly, also according to § 1B1.10, courts “may” take into account post-
sentencing conduct of the defendant alter the imposition of the original term of imprisonment. Id.
at 1(B)(iii). The § 3553(a) factors—again, factors that courts must look to when determining if a
sentence reduction is warranted—include the nature and circumstances of the offense and the
history and characteristics of the defendant; the need for the sentence imposed; the kinds of
sentences available; the sentences and ranges established by the Sentencing Guidelines; any
pertinent policy statement issued by the Sentencing Commission; the need to avoid unwarranted
sentencing disparities among similarly situated defendants; and the need to provide restitution to
victims. 18 U.S.C. § 3553(a).

Importantly, § 3582(c)(2) “unambiguously grants discretionary authority to the district
court” when determining if a sentence reduction is warranted. United States v. Lafayette, 585
F.3d 435, 439 (DC. Cir. 2009); see also Dillon, 560 US. at 827 (interpreting § 3582(c)(2) to
instruct federal courts to consider any applicable § 3553(a) factors when determining “whether,
in [the court’s] discretion, the reduction . . . is warranted”); United States v. Kennedy, 722 F.3d
439, 442 (DC. Cir. 2013) (citing to Lafayette and noting further that “district courts retain broad

authority to control Section 3582(c)(2) proceedings”). Indeed, the statute plainly states that

6

district courts “may” grant a sentence reduction once a defendant is determined to be eligible. 18
U.S.C. § 3582(c)(2), see also Lafayette, 585 F.3d at 439 (quoting the same language); United
States v. Wilson, 716 F.3d 50, 52 (2d Cir. 2013) (“A retroactive amendment to the Guidelines
merely authorizes a reduction in a sentence; it does not require one.” (quoting United States v.
Rivera, 662 F.3d 166, 170 (2d Cir. 2011)».

Section 3582(c)(2) therefore not only gives federal courts the power to reduce certain
prison sentences, but it also permits courts to decline to exercise that power and leave otherwise
eligible sentences unchanged. Cf. U.S.S.G. § 1B1.10 cmt. background (“The authorization of
such a discretionary reduction does not . . . entitle a defendant to a reduced term of imprisonment
as a matter of right”). Therefore, under § 3582(c)(2), it falls upon federal courts to decide
whether or not an authorized sentence reduction is also warranted—provided that the decision is
shaped by the factors set forth in § 3553(a) and a consideration of the dangers posed by early
release. See 18 U.S.C § 3582(c)(2); U.S.S.G. § 1B1.10 cmt. n. 1(B).

DISCUSSION

The Court denies these motions aﬁer ﬁnding that the sentence reductions are unwarranted
according to the factors provided in § 3553(a) and the terms of U.S.S.G. § 1B1.10. In ruling on
these motions, the Court is bound by and follows the two-step test articulated in Dillon. In
looking to the test’s ﬁrst step, the Court ﬁnds that it is authorized to reduce the defendants’
sentences. On this point, there is no dispute. For defendant Butler, the retroactive application of
Amendment 782 decreases his base offense level from 41 to 39, resulting in a new imprisonment
range of 262 to 327 months and making him eligible for release on November 1, 2015. In
defendant Jones’s case, Amendment 782 likewise retroactively decreases his imprisonment range

to 262 to 327 months, also authorizing his release as early as November 1, 2015.

7

But the inquiry does not end there. Looking to the § 3553(a) factors, the threat that early
release poses to their communities, and the defendants’ post-sentencing conduct, the Court has
determined that early release is unwarranted. The ﬁrst § 3553(a) factor—the nature and
circumstances of the offense and the history and characteristics of the defendants—ﬁrmly
supports that conclusion. 18 U.S.C. § 3553(a)(1). Each defendant was a key player in one of the
largest drug conspiracies in the history of this city. In defendant Butler’s case, he was found to
be just as culpable as Rayful Edmund, the “acknowledged leader” of the notorious crime
syndicate. PSR 1] 24, Aug. 20, 1990. Defendant Butler was one of the drug ring’s architects,
serving as an original source of the cocaine and cocaine base that was later distributed in bulk
throughout the Washington DC. region. Similarly, defendant Jones was an “enforcer,”
answering only to the organization’s three most powerful individuals. PSR 1] 34, Feb. 9, 1990.
Therefore, in light of these facts, “the circumstances of the offense and history and
characteristics of the defendant[s]” weigh strongly in favor of a finding that early release is
unwarranted. l8 U.S.C. § 3553(a)(1).

It is worth emphasizing that in a § 3582(c)(2) hearing, courts are not only permitted to
consider facts assessed at the initial sentencing proceeding but they are oﬁen required to do so.
As a practical matter, § 3582(c)(2)’s instruction to “consider[] the factors set forth in section
3353(a)” makes this overlap nearly inevitable. For example, it is difﬁcult to imagine how a judge
would carry out the statute’s directive to consider historical factors and the “nature and
circumstances of the offense” without taking into account details and events that were also used
to set the prisoner’s original sentence. 18 U.S.C. § 3553(a)(1); cf Lafayette, 585 F.3d at 439
(noting that the “district court’s discretion must be guided” by factors including “the nature and

circumstances of the offense and the history and characteristics of the defendant” (quoting 18

8

. Hm...” «pmgamsmwrrvw/ WNW t . mm“. .g ., .1

U.S.C. § 3553(a)(1))). Not surprisingly, Courts of Appeals from around the country have come

to the same conclusion. See United States v. Dunn, 728 F.3d 1151, 1159-60 (9th Cir. 2013)
(“There is nothing in [§ 3582(c)(2)] to suggest that, in deciding whether to grant or deny a
reduced sentence, a district court cannot consider the defendant’s criminal history even though it
was reﬂected in his sentencing range”); United States v. Osborn, 679 F.3d 1193, 1196 (10th Cir.
2012) (“[T]he nature and circumstances of the underlying offense are eminently proper
considerations in a motion under § 3582(c)(2).”).

In addition to historical considerations and the nature and circumstances of the offense, §
3553(a)(2)(A) also favors a ﬁnding that the sentence reductions are unwarranted. Mainly, this
provision highlights “the need for the sentence imposed to reﬂect the seriousness of the offense,
to promote respect for the law, and to provide just punishment for the offense.” Once again,
neither defendant was a minor drug dealer; in fact, it may be imprecise to call them “drug
dealers” at all. In defendant Butler’s case, he did not “deal” drugs to customers, so much as he
brokered the sale of massive quantities of drugs from one criminal enterprise to another. For
defendant Jones, there is a slightly different, yet equally signiﬁcant twist—he did not personally
deal drugs, but rather he assisted in orchestrating, supervising, and directing the years—long and
thorough dissemination of drugs throughout Washington DC. By any measure, their offenses
were “serious.” And by invoking § 3553(a), § 3582(c)(2) directs this Court to consider that
seriousness when determining if a sentence reduction is warranted, lending additional support to
the Court’s central ﬁnding that early release is inappropriate for these defendants.

Lastly, the ﬁnal § 3553(a) factor, “the need to provide restitution to any Victims of the
offense,” also favors a ﬁnding that these sentence reductions are unwarranted. 18 U.S.C. §

3553(a)(7). Edmund’s organization enabled drug use and addiction on a scale that up until that

9

point was unprecedented and largely unimaginable in this city. While it was ﬂourishing—and it
ﬂourished for years—the organization regularly procured and distributed hundreds of kilos of
cocaine and cocaine base, often spending millions of dollars to acquire a single shipment. See
United States v. Edmund, 52 F.3d 1080, 1086 (DC. Cir. 1995) (describing a single drug
transaction in 1988 valued at “three or four” million dollars (citation omitted»; id. at 1085
(describing a 1988 trip to Los Angeles where “Edmund and Butler obtained approximately 200
kilograms of ‘cooked’ cocaine, then packaged it in kilogram lots”); id. (“James Mathis helped to
deliver cocaine from Butler from Los Angeles to Washington. Mathis ﬂew to Washington about
eight times with suitcases ﬁ111 of kilogram-sized bricks of cocaine”). Importing and‘distributing
illegal and highly addictive drugs on that scale has an immense and devastating impact; in those
quantities, it can cripple neighborhoods and destabilize cities. Without fail, the drugs’ sudden
and pervasive availability instills disorder, tears apart families, and stimulates violence. The
harm defendants caused to individuals and communities across our city is immeasurable and in
many cases irreversible. Defendant Butler and J ones’s victims may be unknown and diffuse, but
they are real. The restitution they deserve weighs against a ﬁnding that early release is
warranted.

Further, the Court recognizes that when evaluating § 3553(a)(7)’s emphasis on
restitution, it is possible for drug trafﬁcking to be a nonviolent or even victimless crime. But for
these defendants, such a suggestion is absurd. Running a drug trafﬁcking enterprise at defendants
Butler and Jones’s sophisticated level is an inherently violent activity—it relies upon and
perpetuates the reﬂexive and conspicuous use of guns and lethal force. Without question, gun
violence and intimidation to ward off competitors were enmeshed with the other aspects of the

defendants’ criminal organization and served as necessary components of the group’s prolonged

10